Citation Nr: 1027133	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  08-19 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Little Rock, 
Arkansas


THE ISSUE

Entitlement to payment for unauthorized private medical expenses 
incurred at Baptist Medical Center in Little Rock, Arkansas, for 
the period March 26, 2007, through April 3, 2007.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

The Veteran had active military service from February 1973 to 
August 1976.  The claimant in this case is a private medical 
provider who treated the Veteran from March 23, 2007, to April 3, 
2007.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an April 2008 determination of the Medical 
Administration Services of the Department of Veterans Affairs 
(VA) Medical Center in Little Rock, Arkansas, which approved 
payment for unauthorized medical expenses incurred at Baptist 
Medical Center from March 23 to March 25, 2007, but denied 
payment for expenses incurred from March 26 to April 3, 2007.

This case was brought before the Board in October 2009, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the appellant in the 
development of the instant claim.  The case is once again before 
the Board for appellate consideration of the issue on appeal.


REMAND

As noted in the INTRODUCTION above, the instant claim was 
remanded by the Board in October 2009.  Specifically, the Board 
determined that the claimant should be afforded a hearing at a 
local VA office before a member of the Board.  The Board observes 
the requested hearing was scheduled for February 2010, and the 
Veteran was provided notice of the scheduled hearing by letter 
dated February 19, 2010.  However, the Board observes the 
appellant in the instant case, a private healthcare provider, was 
not informed of the date and time of the scheduled hearing.  

A remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Where the remand orders of the 
Board are not complied with, the Board itself errs in failing to 
ensure compliance.  As such, another remand, with ensuing delay, 
is unfortunately required.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing at a 
local VA office before a member of the Board.  
Appropriate notification should be given to 
the appellant and the representative, if any, 
and such notification should be documented 
and associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


